Citation Nr: 1739362	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to an herbicide agent and/or secondary to service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965 and from October 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the transcript has been associated with the record.

This matter was previously remanded by the Board in March 2014 and March 2017 for further procedural and evidentiary development. 


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service or his presumed in-service exposure to an herbicide agent, did not manifest within one year of service discharge, and is not caused or aggravated by his service-connected coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to exposure to an herbicide agent and/or as service-connected coronary artery disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R.           §§ 3.102, 3.303, 3.307, 3.309 (2016). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by letters sent in August 2008 and March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records and service personnel records, as well as VA treatment records have been obtained and considered.  

A March 2014 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disability. However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers. The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

VA also afforded the Veteran a VA examination in June 2014 and obtained an addendum opinion was obtained in May 2017 in connection with the issue on appeal.  These opinions are adequate to decide the issue of entitlement to service connection as they fully addresses whether the Veteran's hypertension was related to his service and/or caused or aggravated his coronary artery disease and considered all of the pertinent evidence of record.  Additionally, the examiners provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to service connection for a hypertension has been met. 

Furthermore, Board finds there has been substantial compliance with the Board's March 2014 and March 2017 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).   A March 2014 letter provided such notice regarding secondary service connection and requested that the Veteran identify all VA and non-VA clinicians who had treated him for his claimed disability.  A VA etiology opinion was obtained in June 2014 and an addendum opinion was obtained in May 2017.  Therefore, the Board finds that there has been substantial compliance with its March 2014 and March 2017 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Relevant laws and regulations provide that absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides agents (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the instant case, the Veteran's service personnel records reflect service in the Republic of Vietnam from December 1967 to October 1968.  Therefore, he is presumed to have been exposed to herbicide agents coincident with such service.

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease), if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  However, hypertension is not one of those diseases for which service connection will be presumed.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his hypertension is the result of his in-service exposure to herbicide agents.  In the alternative, he contends that it is caused or aggravated by his service-connected coronary artery disease.  During the November 2012 hearing, the Veteran testified that he first noticed that he had an issue with his blood pressure 15 or 20 years after service.

Service treatment records are negative for complaints, treatments or diagnoses related to hypertension.  In an October 1968 Report of Medical History, the Veteran denied a history of high or low blood pressure.  Post-service treatment records reflect an assessment of hypertension in a February 2001 VA treatment note as well as subsequent monitoring and treatment for hypertension.  Therefore, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of hypertension. 

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his discharge from service in October 1968.  In this case, the clinical evidence reveals an assessment of hypertension in a February 2001 VA treatment note.  The Veteran also testified during his November 2012 hearing that he was not diagnosed with hypertension until 15 or 20 years after service.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  While the evidence of record shows that the Veteran has a currently diagnosed hypertension, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the June 2014 VA opinion and May 2017 addendum opinion that the Veteran's hypertension was less likely as not causally or etiologically related to his periods of active service, to include presumed exposure to herbicide agents and was less likely than not due to or aggravated by his service connected coronary artery disease.  The examiners reasoned that well-controlled essential hypertension is extremely common in the general population regardless of exposure to herbicide agents, that the Veteran was exposed to herbicide agents in the early 1970s and developed hypertension in 2002 and that it was not likely that exposure would cause hypertension decades later.  The examiners further reasoned that the exact etiology of primary hypertension remained unclear and that there were a number of risk factors are strongly and independently associated with its development as well as a number of common and uncommon medical conditions may increase blood pressure and lead to secondary hypertension  Finally, the examiners reasoned that the Veteran had been diagnosed with coronary artery disease several years after he had been diagnosed with hypertension, that hypertension is a progressive disease, that coronary artery disease and hypertension commonly coexist due to a genetic predisposition, and that coronary artery disease does not cause or aggravate essential hypertension. These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.

The Board notes that the Veteran has contended that his hypertension is the result of his service and/or his service-connected coronary artery disease, and that his representative has generally alleged on his behalf that this disability was the result of his service and/or service-connected coronary artery disease.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and any instance of his service and/or service-connected coronary artery disease to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current hypertension symptoms and his representative are competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.  

Therefore, hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicide agents; did not manifest within one year of service discharge; and is not caused or aggravated by the Veteran's service-connected coronary artery disease.  Consequently, service connection for such disorder is not warranted. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A.     § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 






(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension, to include as due to an herbicide agent and/or secondary to service-connected coronary artery disease, is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


